DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III drawn to Figure 5 and claims 1-5, 7, 8, and 11-18 in the reply filed on 11/12/20 is acknowledged.

Claims 5, 6, 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/20.
Claim 5 has been withdrawn as being drawn to the embodiment shown in Figure 3 and not in the elected embodiment of Figure 5.
Claims 19-20 are being examined on the merits as being drawn to the elected embodiment.
However, Applicant should note the claim objection below with regard to claims 15, 16, 19 and 20 and the elected embodiment of Figure 5.


Specification
The disclosure is objected to because of the following informalities:
Paragraph 26, line 3 - replace “FIG. 2” with --FIG. 3--.
Paragraph 29, line 15 – the sentence “The first/upper connecting region includes.” is incomplete.
Paragraph 19, line 23 – replace “apparatus 430” with --apparatus 530--.
Correction is required.

Claim Objections
Claims 15, 16, 19 and 20 are objected to because of the following informalities:
The claim limitation of “or a female configuration that further includes a cam lever connector formed integrally with the elongated central body portion”, which is incorporated into claims 15, 16, 19 and 20, does not read on the elected embodiment of Species III drawn to Figure 5 and will not be examined on the merits.  Applicant should also note that should claims 15, 16, 19 and 20 be amended to only recite this claim limitation, these claims would be withdrawn as not reading on the elected embodiment of Figure 5.
Correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 8, 11, 12, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harstick et al U.S. Patent No. 2,769,647.

With regard to claim 1, and as seen in the figure below, Harstick et al disclose a coupling bracket for use with fluid or gas delivery systems, comprising:
(a)  an elongated central body portion (at 14) having a first end portion, a second end portion, and a channel running lengthwise therethrough;
(b)  a first connecting region formed on the first end portion, wherein the first connecting region is adapted to receive a first accessory device in a non-threaded manner; and
(c)  a second connecting region formed on the second end portion, wherein the second connecting region is adapted to receive a second accessory device in a non-threaded manner.
Note: the first and second accessory devices are not a part of the claimed invention.


    PNG
    media_image1.png
    773
    638
    media_image1.png
    Greyscale


With regard to claim 2, Harstick et al disclose and as seen in the figure above, a base and a connector disposed between the base and the elongated central body portion.

With regard to claim 4, Harstick et al disclose wherein the base is adapted to be removably mounted on a substrate, and wherein the substrate includes a support post the height of which may be changed or upon which the coupling bracket may be mounted at different positions.
Note: the substrate is not a part of the claimed invention.

With regard to claim 7, Harstick et al disclose and as seen in the figure above, wherein the first connecting region includes a male configuration that further includes a contoured portion and a terminal flange.

With regard to claim 8, Harstick et al disclose and as seen in the figure above, wherein the second connecting region includes a male configuration that further includes a contoured portion and a terminal flange.

With regard to claim 11, Harstick et al disclose and as seen in the figure above, a coupling bracket for use with fluid or gas delivery systems, comprising:
(a)  an elongated central body portion (at 14) having a first end portion, a second end portion, and a channel running lengthwise therethrough;

(c)  a second connecting region formed on the second end portion, wherein the second connecting region is adapted to receive a second accessory device in a non-threaded manner; and
(d)  wherein the first connecting region is positioned at a predetermined angle relative to the second connecting region, and wherein the predetermined angle is between 10° and 170°.
Note: the first and second accessory devices are not a part of the claimed invention.

With regard to claim 12, Harstick et al disclose and as seen in the figure above, a base and a connector disposed between the base and the elongated central body portion.

With regard to claim 14, Harstick et al disclose wherein the base is adapted to be removably mounted on a substrate, and wherein the substrate includes a support post the height of which may be changed or upon which the coupling bracket may be mounted at different positions.
Note: the substrate is not a part of the claimed invention.

With regard to claim 15, Harstick et al disclose and as seen in the figure above, wherein the first connecting region includes either a male configuration that further includes a contoured portion and a terminal flange or a female configuration that further includes a cam lever connector formed integrally with the elongated central body portion (not a part of the claimed invention).

or a female configuration that further includes a cam lever connector formed integrally with the elongated central body portion (not a part of the claimed invention).

With regard to claim 17, Harstick et al disclose and as seen in the figure above, a coupling bracket for use with fluid or gas delivery systems, comprising:
(a)  an elongated central body portion (at 14) having a first end portion, a second end portion, and a channel running lengthwise therethrough;
(b)  a first connecting region formed on the first end portion, wherein the first connecting region is adapted to receive a first accessory device in a non-threaded manner;
(c)  a second connecting region formed on the second end portion, wherein the second connecting region is adapted to receive a second accessory device in a non-threaded manner;
(d)  a substantially flat (being interpreted as uncurved in length) base; and
(e)  a connector disposed between the base and the elongated central body portion.
Note: the first and second accessory devices are not a part of the claimed invention.

With regard to claim 19, Harstick et al disclose and as seen in the figure above, wherein the first connecting region includes either a male configuration that further includes a contoured portion and a terminal flange or a female configuration that further includes a cam lever connector formed integrally with the elongated central body portion (not a part of the claimed invention).

With regard to claim 20, Harstick et al disclose and as seen in the figure above, wherein the second connecting region includes either a male configuration that further includes a contoured portion and a terminal flange or a female configuration that further includes a cam lever connector formed integrally with the elongated central body portion (not a part of the claimed invention).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harstick et al.

With regard to claim 3, Harstick et al disclose the claimed invention but do not disclose that the base is adapted to be up to fifteen inches in length.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the base be adapted to be up to fifteen inches in length to provide for a specific sized connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 13, Harstick et al disclose the claimed invention but do not disclose that the base is adapted to be up to fifteen inches in length.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the base be adapted to be up to fifteen inches in length to provide for a specific sized connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 18, Harstick et al disclose wherein the base is adapted to be removably mounted on a substrate but do not disclose that the base is adapted to be up to fifteen inches in length.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the base be adapted to be up to fifteen inches in length to provide for a specific sized connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Note: the substrate is not a part of the claimed invention.

Conclusion
Woodruff, Clapp et al, Bissell, Babcock, Bennett, Herman and Street are being cited to show examples of a coupling bracket with an elongated central body portion and first and second connecting regions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.